Citation Nr: 0205838	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1989 for the grant of service connection for residuals of an 
injury of the right lower extremity, with below-the-knee 
amputation.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1995.  It has been 
determined that the appellant, the veteran's surviving 
spouse, is entitled to receive dependency and indemnity 
compensation benefits as the result of entitlement to service 
connection for the cause of the veteran's death.

During his lifetime, the veteran had appealed the question of 
entitlement to service connection for residuals of an injury 
of the right lower extremity, with below-the-knee amputation.  
He died before this appeal was completed.

At the time of his death, the veteran was service connected 
for various disabilities, including post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from April 1, 
1988 and as 100 percent disabling from January 11, 1993, and 
arthralgia of the right knee, rated as 10 percent disabling 
from March 13, 1989, and residuals of a shell fragment wound, 
evaluated as zero percent disabling.  The veteran had also 
initiated an appeal for an increased rating for arthralgia of 
the right knee before he died.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, which granted service connection for residuals of 
an injury to the right lower extremity, with below-the-knee 
amputation, as secondary to the veteran's service-connected 
PTSD and assigned a 60 percent rating, effective from 
November 14, 1989.  This rating decision combined the rating 
for the injury to the right lower extremity, with below-the-
knee amputation, and the rating for arthralgia of the right 
knee.  The appeal for a rating in excess of 10 percent for 
disability of the right knee was thereby granted and subsumed 
in the re-rating of the veteran's disability of the right 
lower extremity.  The appellant did not disagree with this 
part of the rating or indicate that she wanted to continue an 
appeal for an increased rating for arthralgia of the right 
knee.  Although the appellant requested a Central Office BVA 
hearing in a VA Form 21-4138 dated August 25, 1998, she 
indicated her desire to cancel her personal BVA hearing 
scheduled on March 8, 1999, in a written statement dated 
February 22, 1999.  See 38 C.F.R. § 20.704(e) (2001).

The appellant disagreed with the effective date chosen for 
the grant of service connection for residuals of an injury of 
the right lower extremity, with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of initial hospitalization for the veteran's injury to 
the right lower extremity following the traumatic accident 
that caused the injury and disability.  She asserted that the 
April 1996 rating decision contained clear and unmistakable 
error (CUE).  In response, the RO mischaracterized its review 
as whether the April 1996 rating decision was clearly and 
unmistakably erroneous in failing to establish an earlier 
effective date and confirmed the grant of service connection 
for the disability, effective from November 14, 1989.  CUE 
arises only after a decision has become final.  Since the 
April 1996 RO decision was not final as the appellant's 
representative filed a Notice of Disagreement (NOD) on her 
behalf in March 1997, the Board finds that CUE in the April 
1996 decision is not at issue and the issue on appeal is as 
described above.

In an October 1999 decision, the Board found that March 13, 
1989, the date of the original claim, was the earliest date 
for which service connection for residuals of an injury to 
the right lower extremity, including below-the-knee 
amputation, could be assigned.  The appellant appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court granted an unopposed 
Appellee's Motion for Remand and to Stay Proceedings 
(Appellee's Motion) filed by the Secretary of Veterans 
Affairs, vacated the BVA October 1999 decision, and remanded 
the case to the Board for readjudication and disposition 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).


FINDINGS OF FACT

1. The RO has obtained all necessary evidence for an 
equitable disposition of the appellant's appeal.

2. On March 13, 1989, a claim for service connection for 
residuals of an injury to the right lower extremity was 
received and was denied by rating decision dated in 
January 1990.

3. The veteran's notice of disagreement was received in May 
1990 and the claim has remained in continuous appellate 
status since that time.


CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for residuals of an injury of the right lower extremity, with 
below-the-knee amputation, is March 13, 1989, the date of VA 
receipt of the original claim for service connection for this 
disability.  38 § 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.155, 3.157, 3.160, 3.400 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2001).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

VA has secured or attempted to secure all relevant VA and 
private medical records.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The appellant has 
been advised by the November 1997 statement of the case of 
the evidence that would be necessary for her to substantiate 
her claim.  Also, there is no additional notice that could be 
provided to the appellant as to any additional information or 
lay or medical evidence that she could submit in support of 
her claim.  Under these circumstances, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  Therefore, a remand for 
development under VCAA is not warranted and would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Accordingly, the Board 
may proceed with the issuance of a decision. 

The appellant contends that the April 1996 rating decision, 
awarding service connection effective from November 14, 1989 
was erroneous.  She contends that the March 1989 rating 
action had not become final, due to the veteran's submission 
of new and material evidence in November 1989.  She maintains 
that pertinent laws and regulations permit an effective date 
back to the original date of claim.  She also contends that 
the report of the veteran's hospitalization at a private 
medical facility in September 1988 for the crush injury of 
the right lower extremity should be considered the original 
date for an informal claim for service connection for this 
disability.

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim. The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (2001).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993); 38 C.F.R. 
§ 3.157 (2001).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (2001).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case, since the veteran's December 1945 
service-connection claim did not, and could not, include a 
claim for an injury, which happened in 1988.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with a claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2001).

The effective date for the grant of service connection when 
new and material evidence is received pursuant to 38 C.F.R. § 
3.156 (other than service department records), when received 
within the appellate period, will be assigned as though the 
former decision had not been rendered.  38 C.F.R. § 3.400(q) 
(2001).

Basically, the veteran submitted a claim for service 
connection for residuals of an injury to the right lower 
extremity, including a below-the-knee amputation, on March 
13, 1989.  This was the first indication, in writing, of any 
kind that the veteran desired service connection for 
residuals of an injury to the right lower extremity.  The 
appellant's letter dated March 12, 1989, identified the 
benefit being sought and submitted evidence relating to the 
disability.  In this regard, the St. Cloud Hospital report, 
showing the veteran's hospitalization in September and 
October 1988, and the VA hospital report, showing his 
transfer to a VA medical facility in October 1988, do not 
represent informal claims for service connection for 
residuals of an injury of the right lower extremity.  These 
reports, standing alone, do not indicate in any way that the 
veteran was seeking service connection for residuals of an 
injury to the right lower extremity, or indicate that such 
residuals were in any way related to the veteran's PTSD.  
Thus, these reports are not considered informal claims for 
service connection under the provisions of 38 C.F.R. § 3.155.

In addition, these hospital reports are not considered an 
informal claim for increased benefits or an informal claim to 
reopen under the provisions of 38 C.F.R. § 3.157, since VA 
medical reports and private medical reports may be recognized 
as informal claims to reopen or as a claim for increased 
compensation benefits, only if there is a previously 
disallowed claim.  In this case, the hospital report from St. 
Cloud Hospital and from the VA medical facility, showing his 
hospitalizations in September and October 1988 predate the 
veteran's original claim, and were not received subsequent to 
any disallowance of the claim for service connection for 
disability of the right lower extremity due to an injury 
sustained in 1988.  Thus, these reports cannot be considered 
as a claim to reopen or for increased benefits under the 
provisions of 38 C.F.R. § 3.157.

The March 1989 rating decision denied service connection for 
a crush injury of the right lower extremity, with below-the-
knee amputation, noting that the evidence did not indicate 
that the veteran's service-connected PTSD was the direct and 
proximate cause of the injury that resulted in the amputation 
of his right lower extremity.  The veteran then submitted 
additional evidence in December 1989, the VA psychologist's 
report dated November 14, 1989.  Although the November 1989 
psychologist's report did not provide a statement that 
indicated that there was a causal connection between the 
veteran's PTSD and the injury to the right lower extremity, 
it was the first statement to imply some link between the 
injury and the veteran's service-connected PTSD.  The RO has 
recognized that this was evidence that needed to be 
considered, but treated it as new and material evidence to 
reopen the claim.

In a January 1990 rating decision, the RO confirmed its 
earlier denial of the veteran's claim for service connection 
for a crush injury of the right lower extremity, with below-
the-knee amputation.  The veteran then submitted a timely NOD 
and appeal to this rating decision, denying service 
connection for a crush injury of the right lower extremity, 
with below-the-knee amputation.

In this regard, when new and material evidence is received 
prior to the expiration of the appeal period, such evidence 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156.  After 1990, additional evidence 
was received, including the 1996 statement, showing a causal 
connection between the veteran's PTSD and the veteran's 
injury to the right lower extremity.

During this period of time, there was no finally adjudicated 
claim, as the March 1989 rating action did not become final 
by the expiration of one year after the date of notice of the 
disallowance.  Since new and material evidence was received 
in late 1989, such evidence must be considered as having been 
filed in connection with the claim, which was pending at the 
time (the original claim received in March 1989).  The 
psychologist's statement received in late 1989 suggested, but 
did not show, a relationship between the veteran's PTSD and 
his injury to the right lower extremity.  This causal 
relationship was established later.  The evidence received in 
late 1989 was the first evidence suggesting a relationship.  
The effective date of the grant of service connection based 
on this evidence received in late 1989, within the appeal 
period, will be as though the former rating decision of March 
1989 had not been rendered.  38 C.F.R. § 3.400(q).

The effective date for the grant of service connection for 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, is assigned in accordance with the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
veteran's service-connection claim was received by the RO on 
March 13, 1989.  See 38 C.F.R. § 3.160.  Thus, as an original 
claim, the earliest date for which entitlement to service 
connection for residuals of an injury of the right lower 
extremity, with below-the-knee amputation, could normally be 
granted is the date of receipt of the veteran's claim, which 
is March 13, 1989.  See 38 C.F.R. § 3.400(b)(2).  Therefore, 
given that the record shows that the veteran filed his claim 
on March 13, 1989, prior to November 14, 1989, the 
appellant's claim for an earlier effective date must be 
granted.  

An effective date earlier than March 13, 1989, date of 
receipt of the original claim, is not warranted, since the 
original claim for service connection was not filed within 
one year after military service.  See 38 C.F.R. § 
3.400(b)(2).  Therefore, service connection for residuals of 
an injury of the right lower extremity, with below-the-knee 
amputation, is granted, effective from March 13, 1989, date 
of receipt of original claim, but cannot be granted from any 
earlier date.


ORDER

An earlier effective date of March 13, 1989, for the grant of 
service connection for residuals of an injury of the right 
lower extremity, with below-the-knee amputation, is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

